Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT is dated April 18, 2013 by and between Amicus Therapeutics, Inc.
(the “Company”) and John F. Crowley (“Employee”).

 

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
June 28, 2011 (the “Employment Agreement”); and

 

WHEREAS, Section 7.6 of the Employment Agreement provides that the Company and
Employee may amend the Employment Agreement by agreement in writing; and

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement as
described herein; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Employment Agreement.

 

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby:

 

1.             The third sentence of Section 5.4 of the Employment Agreement is
hereby amended and restated in its entirety as follows:

 

Further, if Employee elects COBRA continuation of his insured group health
benefits, the Company will waive the applicable premiums otherwise payable for
such COBRA continuation for a period of 18 months (or, if less, for the duration
of such COBRA continuation).

 

2.             Section 5.7(d) of the Employment Agreement is hereby deleted in
its entirety.

 

3.             The Employment Agreement, as amended by the foregoing changes, is
hereby ratified and confirmed in all respects.

 

4.             This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
day and year first above written.

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

By:

/s/ Donald J. Hayden, Jr.

 

 

 

 

Name:

Donald J. Hayden, Jr.

 

Title:

Lead Independent Director

 

 

 

JOHN F. CROWLEY

 

 

 

/s/ John F. Crowley

 

--------------------------------------------------------------------------------